DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Previous Office Action Vacated
The non-final rejection mailed January 21, 2022 is vacated.

CONTINUING DATA
This application is a 371 of PCT/US2019/016557 02/04/2019
PCT/US2019/016557 has PRO 62/625,820 02/02/2018
	Claims 1-13, 15-18, and 23-25 are pending.

Claim Objections
Claim 1 is objected to because “sulfoxy” is recited twice in the definition of Z8.
Claim 8 is objected to because there is an “OH” between the fifth and sixth compounds recited in the claim.  Claim 8 is also objected to because it recites “anyof” in the first line after the list of compounds.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “correlating the amount with the presence or absence of the tumor cells in the patient,” which is an abstract idea (Step 2A, Prong one). This judicial exception is not integrated into a practical application because steps (a) and (b) are merely data gathering steps (Step 2A, Prong two). MPEP 2106.05(g) explains that the addition of insignificant extra-solution activity does not amount to an inventive concept.  Examples of insignificant extra-solution activity include determining the level of a biomarker in blood or performing clinical tests on individuals to obtain input for an equation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because steps (a) and (b) are well-understood, routine, conventional activities recited at a high level of generality (Step 2B).  See MPEP 2106.05(d): “In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.”  Liehr (Proc. Natl. Acad. Sci. USA, Vol. 93, pp. 3294-3296, April 1996) teaches that hydroxylation of estrogen is a marker of human mammary tumors.  Liehr carried out assays to determine formation of the hydroxylated compounds. See Figure 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 18, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Y5 is defined twice and Y3 is not defined, so the scope of both Y3 and Y5 is unclear.  Claims 2-4, 7, 9-11, 18, and 23-25 are also rejected because they depend from claim 1.
Claims 5 and 6 recite that Effector is part of a phosphoric acid derivative of gemcitabine or a salt form of a phosphoric acid derivative of gemcitabine.  The limitation is unclear because “part of” implies that part of the compound may be missing.  It is unclear how much of the gemcitabine molecule must be present.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 6 depend from claim one and fail to include all the limitations of claim 1.  Claim 1 requires a specific structure not required by claims 5 and 6, as “Effector” could include gemcitabine linked via a different position or phosphorylated at a different position, for example.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The closest prior art is Everett (US 2015/0011512 A1, cited on IDS).  Everett teaches compounds which differ from formula (I) because they do not contain the phosphate group on gemcitabine.  Everett does not teach or suggest preparing prodrugs of gemcitabine phosphate.  

Conclusion
Claims 1-7, 9-11, 18, and 23-25 are rejected.  Claims 1 and 8 are objected to.  Claims 12-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623